UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6035



JOSEPH BOWLER,

                                              Plaintiff - Appellant,

          versus


D.A. BRAXTON, Chief Warden; ASSISTANT WARDEN
ARMENTROUT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-652-7)


Submitted: February 12, 2004              Decided:   February 23, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Bowler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph    Bowler   appeals    the   district   court’s   order

dismissing his 42 U.S.C. § 1983 (2000), complaint under 28 U.S.C.

§ 1915A(b) (2000).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.     See Bowler v. Braxton, No. CA-03-652-7 (W.D. Va.

Dec. 3, 2003).      We note that this is Bowler’s third “strike” for

purposes of the Prison Litigation Reform Act. See Bowler v. Young,

No. CA-03-148 (W.D. Va. Mar. 6, 2003), appeal dismissed, No.

03-7113 (4th Cir. Oct. 8, 2003) (unpublished); Bowler v. Young, No.

CA-03-231 (W.D. Va. Apr. 7, 2003), appeal dismissed, No. 03-7090

(4th Cir. Oct. 8, 2003) (unpublished). Accordingly, Bowler may not

file any new civil action without prepayment of the full filing fee

unless he shows he is “under imminent danger of serious physical

injury.”   See 28 U.S.C. § 1915(g) (2000).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                 - 2 -